Title: To Thomas Jefferson from DeWitt Clinton, 23 November 1805
From: Clinton, DeWitt
To: Jefferson, Thomas


                  
                     Dr Sir 
                     
                     New York 23 Novr 1805
                  
                  I take the liberty of recommending to your notice Mr. Sailly a Representative from this State—in whom you may repose the greatest confidence as well from his high Sense of honor as from his attachment to the principles of your administration 
                  I have the honor to be Yours most respectfully
                  
                     DeWitt Clinton 
                     
                  
               